Exhibit 10.1
AMENDED AND RESTATED MASTER AGREEMENT
     This AMENDED AND RESTATED MASTER AGREEMENT (the “Agreement”) is effective
as of June 14, 2010 (the “Effective Date”) between DemandTec, Inc., a Delaware
corporation (“DemandTec”) and Target Corporation, a Minnesota corporation, on
behalf of itself, its operating divisions and subsidiaries (together,
“Customer”), and amends and restates in its entirety the Master Agreement
between DemandTec and Customer dated February 26, 2010.
1. SOFTWARE SERVICE ACCESS RIGHTS
1.1 Ordering Process. From time to time during the Term of this Agreement, the
parties may agree that DemandTec shall make available to Customer one or more of
the proprietary software services owned by DemandTec (each, a “Software
Service”) and/or analytical insights & solutions relating to those Software
Services (such services, the “Analytical Services”) in exchange for the payment
by Customer of certain fees. In such event, DemandTec and Customer shall enter
into an order form (each, an “Order Form”) that sets forth the terms under which
DemandTec will make the Software Service(s) and/or Analytical Service(s)
available to Customer. Each Order Form shall incorporate the terms of this
Agreement by reference and shall be deemed a part hereof.
1.2 Customer’s Right to Access Software Services.
     (a) Access; Restrictions.
          (i) Access. Subject to the terms and conditions contained in this
Agreement, DemandTec hereby grants to Customer a worldwide, personal,
nontransferable (except as otherwise set forth in this Agreement or the
applicable Order Form), non-sublicensable, non-exclusive (except as otherwise
set forth in this Agreement or the applicable Order Form), limited right to
remotely access those Software Services identified in Order Forms entered into
between the parties during the Term. Such use may be by employees of Customer or
contractors or agents of Customer, provided that (a) each such contractor or
agent is not a competitor of DemandTec (as set forth in a written document
acknowledged by the parties contemporaneous with this Agreement and as may be
updated no more than once a year by mutual agreement of the parties), is
informed of the confidential nature of the Software Service and is subject to a
written nondisclosure agreement that requires them to maintain in confidence the
Software Service and other related information of DemandTec, and (b) Customer
shall be liable to DemandTec for any breach by Customer’s contractors or agents
to the same extent as if such breach was committed by Customer.
          (ii) Deployment.
               (A) Where DemandTec deploys the Software Service over the World
Wide Web (in which case the Software Service shall be referred to as a “Hosted
Software Service”), DemandTec shall provide the software-as-a-service delivery
services described on Exhibit A hereto (the “SaaS Delivery Services”). This
includes providing all physical hosting of the Hosted Software Service in a data
center (the “Hosted Environment”) reasonably acceptable to Customer. [***] It is
understood that DemandTec may contract with a third party service provider [***]
to provide certain of the SaaS Delivery Services on its behalf. DemandTec shall
be liable for all actions and omissions by its third party service provider to
the same extent as if such actions and/or omissions were made by DemandTec.
               (B) Installed. Where the Software Service is not deployed over
the World Wide Web (in which case the Software Service shall be referred to as
an “Installed Software Service”), the Software Service shall be installed on
Customer’s own computer systems and Customer’s use of the Ordered Software
Service shall be governed by license terms to be agreed upon by the parties.
Such terms shall provide, among other things, that Customer is responsible for
(i) obtaining and maintaining any equipment and ancillary services needed to
access the Installed Software Service including, without limitation, modems,
hardware, server, software, operating system,
 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



networking and web servers meeting the requirements set forth in Exhibit D
hereto (together, “Access Equipment”) and (ii) ensuring that such Access
Equipment is compatible with the Software Services and complies with all
configurations and specifications set forth herein and/or in the applicable
Order Form and Documentation.
          (iii) Restrictions. Prior to execution of the applicable Order Form,
DemandTec will allow Customer to review (and, during the term of the Order Form,
DemandTec shall allow Customer to make as many copies as Customer deems
necessary of) DemandTec’s standard User Guides for the Software Service, as well
as on-line Help Sections and, if Customer is entitled to receive one or more
training courses, DemandTec’s current standard participant training guide for
the applicable training course(s) (collectively, the “Documentation”). Whether
or not DemandTec hosts the Software Service, Customer may use the Software
Service only for its business purposes in accordance with this Agreement, the
particular Order Form and any applicable Documentation. Customer shall not,
directly or indirectly: reverse engineer, decompile, disassemble or otherwise
attempt to discover the source code, object code or underlying structure, ideas
or algorithms of the Software Service or any software related to the Software
Service (collectively, “Software”); modify, translate, or create derivative
works based on the Software; copy for any purpose, rent, lease, download,
transmit, distribute, pledge, assign, or otherwise transfer or encumber rights
to the Software ([***]); use the Software for timesharing or service bureau
purposes or otherwise for the benefit of a third party; or access or attempt to
access any other DemandTec customer accounts or restricted information. In the
event that DemandTec believes Customer is in violation of the foregoing,
DemandTec will notify Customer of its concerns, and Customer will have [***]
from its receipt of DemandTec’s notice to provide a response to DemandTec’s
concerns. Notwithstanding the preceding, if DemandTec determines that Customer
is in violation of the foregoing and such violation will irreparably harm
DemandTec if the violation continues, DemandTec may seek an injunction to enjoin
Customer from continuing such conduct. The preceding does not preclude Customer
from retaining the right to use the general knowledge, experience and know-how
acquired by it in the course of running and using the Software Service (except
to the extent the same constitutes Confidential Information under the NDA (as
defined in Section 7 below) or is Customer’s proprietary property).
     (b) Customer Support and Maintenance. For Hosted Software Services,
DemandTec shall provide Customer with the customer support and maintenance
services described on Exhibit C hereto (the “Hosted Support Services”). For
Installed Software Services, DemandTec shall provide Customer with the customer
support and maintenance services agreed upon by the parties.
     (c) Customer Responsibilities. Customer’s right to access the Software
Services and to receive the Hosted Support Services is conditioned upon the
following:
          (i) Equipment. Customer is responsible for (i) obtaining and
maintaining any equipment and ancillary services needed to access the Software
Services including, without limitation, modems, hardware, server, software,
operating system, networking, web servers and local and long distance telephone
service (together, “Access Equipment”) and (ii) ensuring that such Access
Equipment is compatible with the Software Services and complies with all
configurations and specifications set forth herein and/or in the applicable
Order Form and Documentation. The minimum requirements for Access Equipment are
set forth in Exhibit D hereto.
          (ii) Passwords. For each Hosted Software Service, DemandTec shall
provide Customer with an administrative user ID and password for a DemandTec
account (each, an “Account”) for the Software Service. Customer shall be
responsible for the security of its user ID(s) and password(s), and for all uses
of the same with Customer’s knowledge or consent.
          (iii) Customer Data. In order to utilize the Software Services,
Customer will provide DemandTec with data to be identified in the relevant
DemandTec data requirements document for the particular Software Service (the
“Requirements Document”), with such data to be provided in the formats
identified therein. The Requirements Document will be made available by
DemandTec to Customer prior to execution of the applicable Order Form. All data
provided by Customer hereunder is referred to as the “Customer Data”. It is
understood that the provision of additional, non-mandatory data will enhance the
functionality of the Software
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

2



--------------------------------------------------------------------------------



 



Service and that from time to time DemandTec may recommend that Customer provide
additional data based on upgrades to the Software Service and/or Customer’s
specific needs and operations. Customer grants to DemandTec a limited,
non-exclusive license, during the Term, to use, copy, store, record, transmit,
maintain, display, view, print, or otherwise use Customer Data solely to the
extent necessary to provide the Software Services to Customer and subject to the
confidentiality provisions contained herein.
          (iv) Compliance with Agreement, Order Form and Law. Customer shall use
the Software Service in compliance with the terms of this Agreement, the
applicable Order Form, the Documentation and all applicable laws.
2. ANALYTICAL SERVICES
2.1 Access. Subject to the terms and conditions contained in this Agreement,
DemandTec hereby grants to Customer the right to receive those Analytical
Services identified in Order Forms entered into between the parties. Customer’s
right to receive the Analytical Services shall be subject to the limitations on
scope and other terms and conditions set forth in this Agreement and the
applicable Order Form.
2.2 Customer’s Responsibilities. Customer’s right to receive the Analytical
Services is conditioned upon Customer providing the Customer Data described in
the applicable data requirements document for the Analytical Services in the
formats described therein.
3. PROFESSIONAL SERVICES
3.1 General. If any professional services, including modeling or training
(collectively, the “Professional Services”) are necessary in connection with
Customer’s use of the Software Service or receipt of the Analytical Services,
the terms and conditions under which DemandTec shall provide such Professional
Services shall be set forth in one or more statements of work (each a “Statement
of Work” or “SOW”) that incorporates this Agreement by reference or, in the
event Professional Services are included as part of a fixed bid Order Form, all
included Professional Services shall be described in an Exhibit to be attached
to such Order Form.
3.2 SOW Terms. The SOW must indicate the fees to be charged, if any, for the
Professional Services, a change control process to track changes, if any, in
fees, as well as changes in the service parameters, and applicable tasks to be
performed by DemandTec. In addition to all other terms in this Agreement, the
Professional Services shall be subject to the following terms:
     (a) [***].
     (b) DemandTec warrants and represents that all personnel performing
Professional Services hereunder are either (i) DemandTec’s W-2 employees; or
(ii) DemandTec’s subcontractors doing so pursuant to written agreements with
DemandTec. DemandTec shall be responsible for all actions and omissions of its
subcontractors.
     (c) DemandTec and its employees and subcontractors shall comply with
Customer’s written policies and rules communicated to DemandTec (which may be
through provision of a link to Customer’s website) regarding safety and
security, workplace conduct and information security (including policies and
rules regarding the possession of firearms and weapons, the possession or use of
drugs and alcohol, inappropriate use of computers and the Internet, and
inappropriate behavior, discrimination and harassment). If required by Customer,
employees and subcontractors who work on-site at Customer’s facilities must have
undergone a criminal background check, drug test, and/or credit screen
acceptable to Customer, subject to applicable local, state and federal laws.
[***]
     (d) In connection with all aspects of its Professional Services (including
without limitation DemandTec’s assignment of employees and subcontractors to
other customers’ accounts), DemandTec at all times
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

3



--------------------------------------------------------------------------------



 



shall adhere to the highest professional standards and, in all circumstances,
will avoid real and perceived conflicts of interest.
4. FEES; PAYMENT TERMS
4.1 In exchange for the foregoing rights, Customer shall pay DemandTec the fees
listed on each Order Form (the “Software Service Fees”) and the fees listed on
each SOW (the “SOW Fees” and together with the Software Service Fees, the
“Fees”) (assuming DemandTec provides Professional Services). Customer does not
require the issuance of a purchase order in connection with this Agreement. No
other amounts will be owed by Customer to DemandTec unless specifically set
forth in an Order Form or SOW.
4.2 Customer’s billing information and any invoicing requirements are set forth
in Exhibit E attached hereto, which shall be updated in an Exhibit to be
attached to each Order Form. Customer shall pay all sales, use, value-added or
similar taxes levied on Customer’s use of the services or products delivered
under this Agreement (collectively “Taxes”). Customer shall reimburse DemandTec
for any Taxes paid or accrued directly by DemandTec, but shall at all times be
entitled to any refunds of such taxes that may be paid by any taxing authority
to DemandTec.
5. TERM AND TERMINATION
5.1 Unless earlier terminated in accordance with the terms hereof, this
Agreement shall commence on the Effective Date and shall continue until there
are no outstanding Order Forms or SOWs (the “Term”).
5.2 In the event a party commits a material breach of its obligations under an
Order Form, SOW, or this Agreement and fails to cure such breach within [***]
following its receipt of written notice specifying the breach, the non-breaching
party may, at its election: (a) terminate the applicable Order Form or SOW upon
written notice to the breaching party, (b) terminate any additional Order Forms
or SOWs then outstanding, and/or (c) terminate this Agreement and all
outstanding Order Forms and SOWs.
5.3 In the event of termination of an Order Form or SOW this Agreement shall
continue to apply to any other Order Forms or SOWs still in effect. Termination
of an Order Form, SOW or this Agreement shall not affect or impair either
party’s right to pursue any legal remedy, subject to the limitations set forth
in Section 9 below. Upon termination or expiration of this Agreement, each party
shall promptly return to the other party all copies of documents and other
materials that contain or embody the other party’s Confidential Information that
are in its possession. In addition, upon termination or expiration of an Order
Form, upon the other party’s request, each party shall promptly return to the
other party all copies of documents and other materials that contain or embody
the other party’s Confidential Information related to the terminated or expired
Order Form that are in its possession. Sections 1.2(a)(iii) and Sections 5-14 of
this Agreement, and each party’s obligation to pay amounts that accrued prior to
termination of this Agreement together with any defenses to such payment, shall
survive the termination of this Agreement for any reason.
5.4 Upon the expiration of the Term or earlier termination of this Agreement,
DemandTec will cooperate with Customer at no additional charge to stage all
Customer Data and transition all such Customer Data back to Customer or to
another third party vendor at Customer’s direction. In addition, upon the
expiration or termination of an Order Form, DemandTec will cooperate with
Customer at no additional charge to stage all Customer Data related to the
terminated or expired Order Form and transition all such Customer Data back to
Customer or to another third party vendor at Customer’s direction.
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

4



--------------------------------------------------------------------------------



 



6. INTELLECTUAL PROPERTY RIGHTS
6.1 Except for Installed Ordered Software Services, the Software will be
installed, accessed and maintained only by or for DemandTec, and no license is
granted thereto, [***]. All patents, copyrights, trademarks, service marks,
trade secrets and other proprietary rights in or related to DemandTec’s
econometric engines, financial modeling engines, price optimization engines and
its other methodologies, models, tools and analyses, including the Software, and
the Documentation (except to the extent that the Requirements Documents and any
other Documentation includes Customer Data or other customer proprietary
information) and all copies and modifications thereof (collectively, “DemandTec
IP”), are and will remain the exclusive property of DemandTec or its licensors.
Customer shall not acquire any right in the DemandTec IP, except the limited
rights to access the Software Service specified in this Agreement. Neither party
shall take any action that jeopardizes the other’s intellectual property rights.
6.2 DemandTec agrees and acknowledges that at all time Customer shall be the
sole and exclusive owner of all Customer Data and any other Customer proprietary
information and any and all derivatives thereof. Nothing in this Agreement shall
be construed as to extend to DemandTec any rights in or to Customer Data other
than (a) as set forth in Section 1.2(c)(iii) or (b) to the extent contemplated
by the applicable Order Form. Where the Order Form contemplates the use of
Customer Data for purposes other than as set forth in Section 1.2(c)(iii) (such
as the case of Shopper Insights-on-DemandTec), Customer hereby grants to
DemandTec a limited, non-exclusive license, during the Term, to use, copy,
store, record, transmit, maintain, display, view, print, or otherwise use
Customer Data solely to the extent necessary to fulfill the purposes set forth
in the Order Form.
6.3 If any action is brought against Customer claiming that a Software Service
infringes any patent, copyright, trademark or trade secret of a third party,
DemandTec will indemnify, defend and hold Customer harmless from and against any
and all damages, losses, liabilities, settlements, costs and expenses (including
without limitation costs and attorneys’ fees) incurred by Customer in connection
with any such infringement claim. DemandTec’s obligations hereunder are subject
to the following: (a) Customer must notify DemandTec within a reasonable time of
Customer’s learning of the claim (however lack or delay of notice shall not
excuse DemandTec’s indemnification obligations except to the extent such lack or
delay caused material prejudice to DemandTec); (b) DemandTec shall have sole
control over the defense of the claim, including appeals and all negotiations,
settlements or compromises; and (c) Customer shall provide DemandTec, at
DemandTec’s expense, with reasonable assistance, information, and authority
necessary to perform the above. Customer may be represented, at Customer’s
expense, by counsel of Customer’s selection.
6.4 If an infringement claim described in Section 6.3 may be or has been
asserted, Customer will permit DemandTec, at DemandTec’s option, to:
(a) promptly procure the right to continue using the allegedly infringing item;
(b) promptly replace or modify the allegedly infringing item to eliminate the
infringement while providing functionally equivalent performance; or (c) if
either of the above is not commercially reasonable, terminate this Agreement and
refund to Customer a pro-rated amount of any Software Service Fees paid by
Customer for the unused portion of the Term for the affected Software Service.
For purposes of this Agreement, including the Exhibits hereto, the parties
acknowledge that the fees for certain Software Services may not be itemized by
Software Service in certain Order Forms executed under this Agreement. In that
event, the parties agree to determine in good faith the amount of any fees
reasonably related to a particular Software Service for purposes of any refund
or other remedy available under this Agreement.
7. CONFIDENTIALITY
The parties have entered into that certain Mutual Non-Disclosure Agreement dated
May 23, 2006 (the “NDA”). This Agreement and the parties’ dealings in connection
with this Agreement shall be subject to the NDA; provided, however, that it is
understood that DemandTec may need to file the Agreement and any amendments
thereto or Order Forms thereunder in compliance with securities laws. In such
event, DemandTec shall seek
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

5



--------------------------------------------------------------------------------



 



confidential treatment as appropriate in accordance with Section 10.2 of this
Agreement. It is understood and agreed that the Software and the Documentation
shall constitute DemandTec “Confidential Information” under the NDA.
8. WARRANTY/DISCLAIMER
8.1 During the Term, DemandTec warrants that it shall perform the Analytical
Services, Professional Services, and Support and Maintenance Services with
reasonable skill and care, using suitably qualified personnel, in a manner
consistent with industry standards and the standards set forth in this
Agreement.
8.2 DemandTec further warrants that for a period equal to [***] from the date on
which the applicable Software Service is made available to Customer (unless a
different time period is set forth in the Order Form for the Software Service),
that Software Service will perform substantially in accordance with the
Documentation.
8.3 Customer must report in writing any breach of above warranties to DemandTec
during the relevant warranty period, and Customer’s exclusive remedy and
DemandTec’s entire liability for such breach shall be as follows, unless
additional or different remedies are set forth in the applicable Order Form:
     (a) For breaches of Section 8.1, DemandTec shall re-perform the
nonconforming Analytical Services, Professional Services or Support and
Maintenance Services or, if DemandTec is unable to re-perform such services as
warranted, Customer shall be entitled to recover the applicable fees paid to
DemandTec for the Services that remain nonconforming.
     (b) For breaches of Section 8.2, DemandTec shall use its commercially
reasonable efforts to correct or provide a workaround for reproducible program
errors that cause a breach of this warranty or if DemandTec is unable to make
the particular Software Service operate as warranted within a reasonable time
considering the severity of the error and its impact on Customer, Customer shall
be entitled to terminate the applicable Order Form and DemandTec shall refund to
Customer the Software Service Fees paid by Customer for that Software Service on
account of the warranty period.
8.4 DEMANDTEC DOES NOT WARRANT THAT THE SOFTWARE SERVICES WILL FUNCTION
UNINTERRUPTED OR ERROR FREE, NOR DOES IT MAKE ANY WARRANTY AS TO THE RESULTS
THAT MAY BE OBTAINED FROM USE OF THE SOFTWARE SERVICES. THE ABOVE WARRANTIES ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND UNINTERRUPTED USE.
9. LIMITATIONS ON LIABILITY
9.1 EXCEPT FOR LIABILITY RELATED TO BREACHES OF SECTION 7, FOR INDEMNIFICATION
CLAIMS UNDER SECTION 6.3, OR FOR PERSONAL INJURY OR PROPERTY DAMAGE, NEITHER
CUSTOMER, DEMANDTEC, NOR THEIR RESPECTIVE OFFICERS, AFFILIATES, CONTRACTORS AND
EMPLOYEES SHALL BE RESPONSIBLE OR LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF
THIS AGREEMENT OR TERMS AND CONDITIONS RELATED THERETO UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGES.
9.2 IN ADDITION, EXCEPT FOR CLAIMS UNDER SECTION 1.2(a)(iii), CLAIMS FOR FEES
PROPERLY OWING UNDER THIS AGREEMENT, CLAIMS UNDER SECTIONS 6 AND 7 AND CLAIMS
FOR PERSONAL INJURY AND PROPERTY DAMAGE, IN NO EVENT SHALL [***].
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

6



--------------------------------------------------------------------------------



 



10. MARKETING
10.1 Except as may be agreed in an Order Form, DemandTec shall not use
Customer’s name, trademarks, services marks, logos, any description that would
reveal Customer’s identity or other forms of identification, whether registered
or not (the “Customer Identification”) in any way, including, but not limited
to, any advertisements, press release, announcements, customer lists (including
customer lists on any website) or materials of a public or promotional nature or
in soliciting other customers, nor shall DemandTec make any direct or indirect
public reference to this Agreement or any other contract between DemandTec and
Customer without first obtaining Customer’s written permission which may be
withheld in Customer’s sole discretion.
10.2 In any case, it is agreed that DemandTec may use Customer’s name in
confidential communications with certain third parties in the following limited
circumstances (a) in verbal and written sales communications (which must comply
with guidelines provided by Customer’s Media Relations department) with
customers and prospects who are not competitors of Customer (as set forth in a
written document acknowledged by the parties contemporaneous with this Agreement
and as may be updated no more than once a year by mutual agreement of the
parties) and who are subject to a signed confidentiality agreement no less
protective of Customer’s confidential information than DemandTec’s standard form
mutual non-disclosure agreement previously provided to Customer and (b) in
writing with investment bankers that have been engaged by DemandTec and are
performing due diligence in connection with a proposed acquisition, provided
that the investment bank is subject to a signed confidentiality agreement in
form and content no less protective of Customer’s confidential information than
DemandTec’s standard mutual non-disclosure agreement, with the confidentiality
agreement strictly limiting the use of Customer’s name to such due diligence
activities and not allowing the disclosure of Customer’s name to any employee or
affiliate of the investment bank who is not involved with the due diligence
activities. Furthermore, the parties acknowledge that DemandTec may disclose the
existence of this Agreement and file this Agreement and any amendments thereto
or Order Forms hereunder in a securities law filing, in which case, DemandTec
agrees to seek confidential treatment for any terms which, in its good faith
belief in consultation with its securities counsel, qualify for such treatment
under the securities laws. [***].
10.3 Additionally, except as may be agreed in an Order Form, provided that
DemandTec is in compliance with its obligations hereunder, Customer will
consider a limited number of requests from DemandTec to act as a private
reference for the Software Services with DemandTec customer prospects; provided
that such customer prospects sign a confidentiality agreement in form and
content satisfactory to Customer and provided that such requests do not have an
adverse impact or effect on Customer’s operations or administration.
11. INSURANCE
11.1 DemandTec agrees to maintain at its cost the following minimum insurance
coverage during the term of the Agreement:
     (a) workers’ compensation insurance, with statutory limits as required by
the various laws and regulations applicable to the employees of DemandTec;
     (b) employer’s liability insurance, for employee bodily injuries and
deaths, with a limit of [***] for each accident;
     (c) comprehensive or commercial general liability insurance, including
broad form endorsement, covering claims for bodily injury, death and property
damage, including premises and operations, independent contractors, personal
injury, contractual, and broad-form property damage liability coverages, with
combined limits not less than occurrence/aggregate limit of [***] for bodily
injury, death and property damage per each occurrence and [***] general
aggregate;
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

7



--------------------------------------------------------------------------------



 



     (d) comprehensive automobile liability insurance, covering owned, non-owned
and hired vehicles, with limits as follows: (i) combined single limit of [***]
for bodily injury, death and property damage per occurrence; or (ii) split
liability limits of (A) [***] for bodily injury per person; (B) [***] for bodily
injury per occurrence; and (C) [***] for property damage; and
     (e) umbrella/excess liability insurance in the amount of [***].
11.2 DemandTec shall provide Customer with certificates of insurance evidencing
the required coverage as soon as practicable following the Effective Date and
upon each renewal of such policies thereafter, including a clause that obligates
the insurer to give Customer at least [***] prior written notice of any material
change or cancellation of such policies (except in the case of non-payment of
premium in which [***] notice is provided). This Section shall in no way affect
the indemnification, remedy or warranty provisions set forth in this Agreement.
12. AUDIT RIGHTS
12.1 On an annual basis during the Term, DemandTec shall engage its independent
certified public accountants (the “Third Party Reviewer”) to conduct a review of
DemandTec’s operations and procedures. The Third Party Reviewer shall conduct
such review (the “Third Party Review”) in accordance with the American Institute
of Certified Public Accountants Statements on Auditing Standards Number 70 (the
“SAS 70”) and shall record its findings and recommendations in a report (the
“SAS Review”) to DemandTec. DemandTec shall deliver to Customer a one-page
summary of the SAS Review within [***] after such report is received by
DemandTec from the Third Party Reviewer indicating that the review has been
completed and whether or not DemandTec passed or failed. At Customer’s request,
DemandTec will make the entire report available to Customer for its review.
DemandTec shall address the recommendations and findings in the SAS Review in a
reasonably expeditious manner as it deems appropriate.
12.2 DemandTec acknowledges that it complies with the standards of the [***]
attached as Exhibit F hereto.
12.3 Financial Audits.
     (a) Customer may, at its own expense, review DemandTec’s relevant billing
records for the purpose of assessing the accuracy of DemandTec’s invoices to
Customer, as well any amounts due to Customer under any Order Form. Customer may
employ such assistance as it deems desirable to conduct such audits. Customer
shall cause any person or entity employed by it to be subject to a nondisclosure
that requires that the person or entity maintain in confidence DemandTec’s
confidential information. Such reviews shall take place at a time and place
agreed upon by the parties. Customer’s normal internal invoice reconciliation
procedures shall not be considered an audit of DemandTec’s relevant billing
records for purposes of this Section.
     (b) DemandTec shall cooperate in any Customer audit, providing reasonable
access to DemandTec employees and all appropriate billing records as reasonably
necessary to verify the accuracy of DemandTec’s invoices and payments due to
Customer. DemandTec shall promptly correct any billing error that is revealed in
an audit, including refunding any overpayment by Customer, plus applicable Taxes
(if any) paid on such overpayments, in the form of a credit as soon as
reasonably practicable under the circumstances.
     (c) [***].
13. [***]
13.1 [***]
13.2 [***]
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

8



--------------------------------------------------------------------------------



 



14. MISCELLANEOUS PROVISIONS
14.1 Nothing in this Agreement shall be construed to constitute either party as
a partner, employee, or agent of the other, nor shall any party bind, attempt to
bind, or have the authority to bind the other party in any respect, it being
intended that each party shall remain an independent contractor responsible for
its or his own actions. Each party shall conduct its business in its own name
and, to the extent consistent with this Agreement, in such manner as it may see
fit; provided, however, that each party shall be responsible for the acts and
expenses of its own agents, employees, and associates.
14.2 This Agreement, each Order Form, each SOW, the NDA, the Exhibits hereto to
the foregoing documents, and the Documentation, represents the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior discussions, agreements and understandings of every kind and nature
regarding the subject matter hereof. All waivers and modifications must be in a
writing signed by both parties. If any provision of this Agreement is found to
be unenforceable or invalid, that provision will be limited or eliminated to the
minimum extent necessary so that this Agreement will otherwise remain in full
force and effect and enforceable.
14.3 Any notice to be given hereunder shall be sufficient if in writing and
personally delivered, or sent by overnight courier (such as Federal Express), or
sent by registered mail (postage prepaid, return receipt requested), to the
parties hereto and addressed to the address set forth on the signature page or
to such address as the parties may from time to time provide in accordance
herewith. Such notice shall be deemed given: (a) if personally served, at the
time of delivery; (b) if sent by overnight courier, on the day after being
posted or on the date of actual receipt, whichever is earlier; or (c) if sent by
registered mail, on the [***] after being posted or on the date of actual
receipt, whichever is earlier.
14.4 During the term of this Agreement and for a period of one year following
the expiration of this Agreement, neither DemandTec nor Customer shall directly
solicit employment of any employee or contractor of the other without the prior
written consent of the other party. The foregoing notwithstanding, this Section
shall not restrict the right of either party to solicit or recruit generally.
14.5 Neither Party shall be liable for failure to perform or delay in performing
any obligation under this Agreement if such failure or delay is due to fire,
flood, earthquake, strike, war (declared or undeclared), terrorist acts,
embargo, blockade, legal prohibition, governmental action, riot, insurrection,
damage, destruction or any other similar cause beyond the control of such party.
If such an event precludes Customer from using, or materially impairs Customer’s
use of a Software Service, DemandTec shall extend the Order Form term for the
affected Software Service for a period equal to the length of time that the
Software Service was unavailable, without any payment by Customer for the
extension. Furthermore, if such an event continues for more than [***], Customer
shall have the right to terminate the applicable Order Form without liability
and shall receive a pro-rated refund of any Software Service Fees for the unused
portion of the Order Form term for the affected Software Service.
14.6 Neither this Agreement nor any rights or licenses granted hereunder may be
sold, leased, assigned, or otherwise transferred, in whole or in part, by either
party, and any such attempted assignment shall be void and of no effect without
the prior written consent of the other party. The foregoing notwithstanding,
(a) Customer’s consent shall not be required if: (i) DemandTec assigns this
Agreement in connection with a reorganization, merger, acquisition, sale of all
or substantially all of its assets, provided that the assignee commits in
writing to Customer to continue to provide the Service and treat it as a
growing, ongoing business, with a commitment to support and maintain the
Software Service; (ii) DemandTec assigns its right to receive and collect
payments hereunder; or (iii) DemandTec sub-contracts certain professional,
hosting and management services to its third party partners (DemandTec agreeing
that it shall be liable for all actions and omissions of such subcontractor to
the same extent as if such actions and/or omissions were made by DemandTec); and
(b) DemandTec’s consent shall not be required if Customer assigns this Agreement
in connection with a reorganization, merger, acquisition, sale of all or
substantially all of its assets, provided that such assignment shall be subject
to the limitations on scope set forth
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

9



--------------------------------------------------------------------------------



 



in the Order Form. It shall be a condition to any of the above permitted
assignments that the assignee agrees in writing to continue to be bound by the
terms hereof.
14.7 This Agreement shall be governed by and construed in all respects in
accordance with the laws of the State of Minnesota, without regard to its
conflict of laws principles.
14.8 This Agreement may be executed in one or more counterparts, including by
facsimile, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.

          TARGET CORPORATION   DEMANDTEC, INC.          
By:
 
/s/ Kathy Tesija   By:  /s/ Dan Fishback
 
        Name:  Kathy Tesija   Name: Dan Fishback
 
        Title: EVP, Merchandising   Title: CEO
 
       
Address:
1000 Nicollet Mall   Address: 1 Franklin Parkway, Bldg. 910
 
       
 
Minneapolis, MN 55403     San Mateo, CA 94403
 
       

10



--------------------------------------------------------------------------------



 



EXHIBIT A
[***]
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS. 5 PAGES HAVE BEEN OMITTED.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[***]
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS. 2 PAGES HAVE BEEN OMITTED.

12



--------------------------------------------------------------------------------



 



EXHIBIT C
[***]
 

[***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS. 2 PAGES HAVE BEEN OMITTED.

13



--------------------------------------------------------------------------------



 



EXHIBIT D
MINIMUM REQUIRED ACCESS EQUIPMENT
Customer shall be responsible for ensuring that Access Equipment is compatible
with the applicable Software Service and has the minimum configurations and
specifications set forth below:
For DemandTec Everyday Price Management, DemandTec Everyday Price Optimization,
DemandTec Promotion Planning & Optimization, DemandTec Markdown Optimization and
DemandTec Trade Planning & Optimization and DemandTec Assortment1:

              Minimum   Recommended
RAM
  [***]   [***]
CPU
  [***]   [***]
Free Disk Space
  [***]   [***]
Operating System
  [***]   [***]
Browser
  [***]   [***]
Connection
  [***]   [***]

For DemandTec Deal Management, DemandTec Advanced Deal Management and DemandTec
Deal/Billing Data Export:

          Minimum Recommended
RAM
  [***]
CPU
  [***]
Operating System
  [***]
Browser
  [***]
Connection
  [***]
Other
  [***]

 

1   For DemandTec Assortment, Customer also requires MicroSoft Remote Desktop
Connection.   [***] =     CERTAIN INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
CUSTOMER CONTACT INFORMATION AND BILLING INFORMATION
CUSTOMER BUSINESS CONTACT:

     
Name:
  [***]
 
   
Address:
  50 S. 10th Street, Suite 400
 
   
 
  Minneapolis, MN 55403
 
   
Phone:
  [***]
 
   
Fax:
  [***]
 
   
Email:
  [***]

INVOICE REQUIREMENTS:

         
Customer Purchase Order # Required? o Yes þ No
  If “Yes”, P.O.#:    
 
       

Special Invoicing Requirements, if any: Each invoice must show the breakdown of
costs.
CUSTOMER BILLING AND A/P CONTACT (if different from Business Contact):
Same
*Customer may change contact information upon written notice to DemandTec.
 

[***]  =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

15



--------------------------------------------------------------------------------



 



EXHIBIT F
[***]

              TARGET CORPORATION   DEMANDTEC, INC.
 
           
Name:
      Name:    
 
           
 
  please print       please print  
Signature:
      Signature:    
 
           
Title:
      Title:    
 
           
Date:
      Date:    
 
              fb.us.5301448.02

 

[***]  =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

16



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

ORDER FORM
This Order Form entered into between DemandTec, Inc. (“DemandTec”) and the
customer listed below (“Customer”) is effective as of the date set forth below
(the “Order Effective Date”). The services ordered herein will be provided in
accordance with the terms and subject to the conditions contained in the Amended
and Restated Master Agreement referenced below (the “Master Agreement”),
including, among other things, the warranties, disclaimers and limitations on
liability set forth therein. Capitalized terms used in this Order Form and not
otherwise defined shall have the meanings ascribed to them in the Master
Agreement. In the event of a conflict between the terms in this Order Form and
the terms in the Master Agreement, the terms of this Order Form shall control as
they relate to the services ordered pursuant hereto.
This Order Form expressly supersedes that certain Software Access and Services
Agreement dated October 13, 2006, by and between Customer and DemandTec, as
amended pursuant to Amendment # 1 dated as of September 14, 2007, and as
subsequently renewed on November 12, 2009 (collectively, the “Original
Agreement”). This Order Form also supersedes Order Form No. 003 (Reference # TGT
1002 SO 003) dated February 26, 2010 (the “Assortment Optimization Order Form”).
GENERAL TERMS:

     
Customer Name:
  Target Corporation, on behalf of itself, its operating divisions and its
subsidiaries
 
   
Order Effective Date:
  As of June 14, 2010
 
   
Initial Service Term:
  From the Order Effective Date through June 14, 2015
 
   
Referenced Agreement:
  Amended and Restated Master Agreement dated June 14, 2010 (DemandTec Ref: TGT
1002 MSA 001)

BACKGROUND INFORMATION
[***]
INCLUDED SOFTWARE SERVICES AND SCOPE OF USE:
The following software services, including any service provided under a
different name having the same function (as such functions are described on
Exhibit B), as well as any add-on, expansion, replacement, update, error
correction, enhancement or new version of any of such services, are included in
this Order Form (the “Current Included Software Services”):

  •   Everyday Price Optimization     •   Promotion Planning & Management     •
  Promotion Optimization     •   Promotion Execution     •   Assortment
Optimization     •   Markdown Optimization     •   Deal Management     •  
Shopper Insight-on-DemandTec

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

17



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

In addition, if during the Initial Service Term DemandTec makes generally
available for its customers with retail operations any Future Included Software
Service (as defined below), then Customer shall have the option of including
those Future Included Software Service(s) in the scope of this Order Form for no
additional software service fee. For purposes of this Order Form, “Future
Included Software Service” means additional new software services that DemandTec
organically develops or commercializes and that involve consumer demand
forecasting and optimization of price, promotion, product placement or
assortment, [***]; provided, however that “Future Included Software Service”
shall not include software that DemandTec acquires from another entity via
license or acquisition that contain material new functionality as compared to
the Current Included Software Services and that are reasonably designated as a
separate product for which a separate fee can be charged.
For the avoidance of doubt, “Future Included Software Services” do not include
(a) any software services or applications (other than [***]) first
commercialized during a Renewal Term (if any) or (b) any software services or
applications that do not specifically relate to price, promotion, product
placement or assortment such as, for example, replenishment, ordering, or other
supply chain services, to the extent DemandTec elects to develop such products.
Any Future Included Software Services that Customer elects to use will be
automatically added to the scope of this Order Form from the date DemandTec
receives written notice from Customer, subject to the payment of an additional
annual maintenance and support fee to be mutually agreed to, based on good faith
negotiations, by the parties in advance of release of such Future Included
Software Service to Customer, which fee will be pro-rated for an initial partial
year, as set forth under “Fees and Payment Terms” below; provided that no
additional fees shall be due in connection with [***].
The Current Included Software Services and the Future Included Software
Services, collectively, shall be referred to as the “Included Software
Services”. Customer’s right to access and use any future software services
offered by DemandTec that are not considered to be Included Software Services
shall be subject to the payment of additional fees as mutually agreed by the
parties.
There shall be no limitation on the locations, product categories or items for
which the Included Software Services may be used. If Customer adds additional
retail locations above the current [***] retail locations (“Additional Stores”)
through Inorganic Growth (as defined below), the Annual Fee shall increase as
set forth below unless Customer provides notice to DemandTec that certain
Additional Stores will be excluded from the scope of use (such as because
Customer assumes an existing contract with DemandTec related to the Additional
Stores). The addition of Additional Stores resulting from Inorganic Growth shall
result in an increase in the then-current Annual Fee proportionate to the number
of Additional Stores as compared to the stores in the scope of use prior to
addition of the Additional Stores (the “Additional Stores Fee”). The Additional
Stores Fee for the year in which the Additional Stores are added will be
pro-rated based on the number of days from the date on which the Additional
Stores are added to the next anniversary of the Effective Date, and shall be
payable within [***] after the Additional Stores are added. In the case of
Additional Stores resulting from acquisition of [***] or more stores in a single
year through a series of transactions each of which involved the purchase of
less than [***] stores, the effective date of such addition shall be the date of
acquisition of the [***] store. For each successive year during the Term, the
entire Additional Stores Fee shall be paid at the same time as the Annual Fee
for such year is paid.
For purposes of this Order Form, “Inorganic Growth” means the addition of
Additional Stores through (i) the acquisition by purchase of [***] or more
operating retail stores in a single transaction or (ii) the acquisition by
purchase of [***] or more operating stores in a series of transactions in a
single year of the Term (excluding stores covered by (i) above).
FEES AND PAYMENT TERMS:

     
Annual Fee:
  [***] per year , which represents [***] (“Base Annual Fee”), offset by a [***]
credit (the “Credit”) for amounts previously paid by Customer, which Credit
shall be spread ratably over the Initial Service Term in equal annual amounts of
[***] per year

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

18



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

     
Payment Terms:
  Annual Fees are to be paid annually in advance, with the Year 1 fee to be paid
within [***] of Customer’s receipt of invoice after the Order Effective Date.
Thereafter, the Annual Fee is to be paid on or before the respective anniversary
of the Order Effective Date.
 
   
Invoicing:
  DemandTec shall deliver to Customer an invoice for the Annual Fee no later
than [***] prior to such anniversary. Customer shall pay undisputed amounts on
invoices within [***] of receipt of invoice.

The Annual Fee covers all fees for access to and delivery of the Included
Software Services, including what in the Original Agreement were referred to as
Base Application Fees, OCU Fees, Support and Maintenance Fees and SaaS Delivery
Service Fees, as well as all fees relating to the provision of the Included
Professional Services.
Customer is responsible for purchasing, obtaining, installing and managing all
equipment and ancillary services needed to connect to and use the Included
Software Services, including, without limitation, modems, hardware, database
servers, application servers, web servers, third party software, operating
systems, and long distance and local telephone service.
If, during the Initial Service Term, DemandTec makes generally available for its
customers with retail operations a Future Included Software Service, DemandTec
shall provide written notice thereof to Customer and Customer may elect to begin
to use such Future Included Software Service by providing written notice to
DemandTec and paying an additional Support and Maintenance Fee in an amount
mutually agreed to by the parties in advance of release of such Future Included
Software Service to Customer. Notwithstanding the foregoing, the parties
acknowledge that [***] shall be provided to Customer without any requirement to
comply with the notice and payment provisions of the preceding sentence. In the
event Customer elects to begin to use a Future Included Software Service at any
time other than an anniversary of the Order Effective Date hereof, the
additional Support and Maintenance Fee shall be pro-rated for the first year
based on the number of days from the date on which DemandTec receives Customer’s
written notice of election and the next anniversary of the Order Effective Date.
Following its receipt of the notice of election, DemandTec shall invoice
Customer for the initial year’s Support and Maintenance Fee and such invoice
shall be payable within 30 days after Customer’s receipt thereof. Thereafter,
this additional fee shall be payable annually on or before the respective
anniversary of the Order Effective Date along with the Annual Fee set forth
above. If additional Professional Services are required in connection with the
implementation of a Future Included Software Service (other than [***]), the
parties will enter into an additional Statement of Work or Change Request to the
existing SOW to document such required Services that sets forth terms mutually
agreeable to both parties.
 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

19



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

ADDITIONAL TERMS:

1.   Initial and Ongoing Joint Business Planning.

  (a)   Prior to the execution hereof, the parties have undertaken one or more
initial scoping/planning exercises to discuss Customer’s internal systems plans
and its development and implementation priorities in the context of DemandTec’s
current product roadmap, other development commitments and resource constraints.
The parties also have reviewed each other’s respective organizational charts to
understand respective resource commitments to the Project, identified a
preferred reporting approach, and compared the parties’ UI standards to
understand what opportunities there may be for additional learning. The parties
have also discussed the DemandTec release process and identified critical dates
for when requirements need to be defined in order to include that functionality
in a given release.     (b)   The outcome of these initial planning exercises
was the [***] that outlines the current anticipated timeline for implementing
the Current Included Software Services and [***]. The parties understand that
the timeline included in the [***] represents the parties’ current best estimate
of when the various development activities in the Project could be completed and
a realistic timetable for implementing the various software services. DemandTec
has made a number of assumptions as set forth in Exhibit D and as outlined in a
Summary of Milestones and Assumptions PowerPoint document last dated June 3,
2010, that was previously provided to Customer in order to come up with this
timetable, the inaccuracy of which could cause there to be changes in the actual
timetable.     (c)   As soon as practicable following the execution hereof, the
parties will meet to undertake a more detailed scoping/planning exercise to
discuss DemandTec’s internal plans and its current development and
implementation priorities and timelines in order to develop an overall target
timeline and project plan for the various phases of development of all DemandTec
products within the scope hereof over the next [***]. The output of such meeting
would be to generate a more detailed development plan that includes an
integrated development timeline view and dependency charts (the “Development
Plan”).     (d)   On an annual basis during the Term, the parties shall meet and
agree to a rolling twelve-month update of the Development Plan that sets
priorities and specific development quarterly goals and objectives by quarter
for upcoming year based on Customer’s internal systems plans and its development
and implementation priorities in the context of DemandTec’s existing product
roadmap, other development commitments and resource constraints. Initially, the
core development and Project teams shall meet at least a half day on a monthly
basis to review progress against the annual plan and to adjust the plan, as
needed. It is envisioned that these meetings may, at some point, be held
quarterly. In any case, the parties will explore whether these meetings can be
held by video conference.

2.   [***]   3.   Management and Administration of the Relationship.

  (a)   Project Managers — Each party shall appoint a Project Manager to
coordinate overall activities in this strategic alliance. Each party shall
direct all inquiries concerning this relationship to the other party’s Project
Manager.

  (i)   DemandTec shall appoint a Project Manager to be primarily responsible
for meeting with Customer in order to collect product requirements, to
understand Customer’s development objectives and priorities, and to manage the
various product releases under this relationship. This role may be filled by the
DemandTec Professional Services Director who will coordinate the activities
between the product development/engineering departments and the Professional
Services department within DemandTec.     (ii)   Target shall appoint a Project
Manager to be primarily responsible for meeting with DemandTec in order to
discuss product requirements and to articulate Customer’s development objectives
and priorities.     (iii)   The Project Managers will meet regularly, either in
person or via telecommunications, at times and places to be agreed upon by them.
Upon reasonable request by Customer, but no more frequently than once per
quarter, the

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

20



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

      DemandTec Project Manager will submit written status reports to Customer,
which reports shall include, at a minimum, an update on then-current product
roadmap and development priorities, an overview of any new enhancements
completed since the last status report, and major development milestones
reached.

  (b)   Executive Sponsors — The parties hereby designate the individuals
assigned to the following positions as their respective Executive Sponsors that
will have primary responsibility for guiding the relationship between DemandTec
and Customer. The Executive Sponsors commit to meet no less than once per
quarter through the Term of this Order Form for regular strategy, planning and
status meetings and also agree to attend regularly-scheduled Steering Committee
meetings, Board presentations and any required dispute resolution meetings.    
    For DemandTec: [***]         For Customer: [***]         The parties may,
from time to time, change their designated Executive Sponsor by providing the
other party with prompt written notice thereof; provided that the replacement
holds a commensurate position of responsibility within the respective company.  
  (c)   Steering Committee — DemandTec and Customer shall establish and maintain
a committee [***] (the “Steering Committee”). The Executive Sponsors are
responsible for naming their respective members of the Steering Committee. At a
minimum, DemandTec’s Steering Committee members will include the following
personnel: the then-current Executive Sponsor (or his or her designee) and the
DemandTec Project Manager, and Customer’s Steering Committee members will
include the then-current Executive Sponsor (or his or her designee) and the
Customer Project Manager. DemandTec and Customer shall each identify one member
of the Steering Committee as its team leader. The team leader will be
responsible for coordinating meetings, developing agendas, and other Steering
Committee activities, as required. Each member of the Steering Committee shall
serve at the pleasure of the party that appointed him or her. The Steering
Committee shall meet at least quarterly, unless otherwise mutually agreed by the
parties. All issues will be described in a standard document that will be
distributed to the Steering Committee members prior to each meeting. Any
outcome, statement, directive or decision and all work product associated
therewith shall be treated confidentially in accordance with the Master
Agreement. [***]. If DemandTec ceases during the Term hereof to be a reporting
company under applicable SEC regulations for any reason, it shall nonetheless
provide to Customer [***].     (d)   Governing Board — The parties also shall
establish and maintain a committee of senior management personnel that will meet
one to two times per year for the purpose of approving plans, providing
direction, removing roadblocks and adjusting resources, as needed.     (e)  
Issue and Risk Management Process; Escalation — During the Term, the parties may
identify issues and potential risks in connection with the Project and/or the
provision of services hereunder that require resolution and escalation. On a
periodic basis, the Customer and DemandTec Project Managers will hold an issue
and risk management meeting for the team members to coordinate or escalate the
issue. During the issue and risk management meeting the Customer and DemandTec
Project Managers will review issues for resolution and will perform the
following: (i) confirm the issue is appropriately documented; (ii) assign the
issue to the proper team or individual, who will investigate, document and
develop recommended solutions; and (iii) prioritize the issue and assign the
date on which the appropriate team or individual will respond in a subsequent
issue management meeting. Escalations to the following three levels of
management (or someone with equivalent functions) will occur if resolution
expectations are not met:

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

21



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

          Escalation Level   Customer Representative   DemandTec Representative
1
  [***]   [***]
2
  [***]   [***]
3
  [***]   [***]

4.   Resources.

  (a)   DemandTec will use all commercially reasonable efforts to mobilize and
commit the resources required to manage and execute on the Project, including as
it relates to the collaborative design, development, testing and deployment of
future functionality. Without limiting the generality of the foregoing,
DemandTec shall reassign to the Project and/or hire all necessary science,
product, engineering and services resources in order to perform its obligations
hereunder and, in particular, as set forth on Exhibit C and Exhibit D. DemandTec
employees and subcontractors shall remain employees of DemandTec and/or of the
subcontractor at all times and shall not be deemed employees of Customer for any
purpose. DemandTec and its subcontractors shall have sole responsibility for all
salaries, wages and benefits of DemandTec employees and subcontractors.     (b)
  In order effectively to [***] with DemandTec, Customer shall dedicate [***]
full-time resources to act as business analysts, product managers, etc. to,
among other things, assist to define the business use cases for [***] and
certain other DemandTec software products [***] and generally to interface with
the DemandTec product development and engineering teams.     (c)   Each party
shall furnish space in its facilities for the other party as reasonably
determined to be suitable to perform services related to this Order Form. Each
party shall: (a) use any such provided spaces in the other party’s facilities
for the sole purpose of performing services and administrative functions
relating to this Order Form, and (ii) comply with all policies and procedures
governing access to and use of the facilities. Each party shall provide its
facilities and access to normal office resources (e.g., fax, telephone and
copier access) at no charge to the other party. Each party shall remain
responsible for the actions of its personnel at the facilities of the other and
for any required personal computers and peripherals, long distance charges and
all other expenses incurred by its personnel on-site at the other party’s
facilities.

5.   Professional Services and Training. To facilitate Customer’s use of the
Included Software Services, DemandTec shall provide the Professional Services
and training described in Exhibit D (the “Included Professional Services”) at no
additional charge to Customer, in accordance with the terms and subject to the
conditions and assumptions contained in such Exhibit. DemandTec represents that
the Included Professional Services are sufficient, in DemandTec’s good faith
belief, for it to accomplish each of its implementation obligations in
accordance with the [***]; provided that Customer performs its obligations
hereunder and in Exhibit C related to each such DemandTec obligation and subject
to the accuracy of the assumptions outlined in Exhibit D.   6.   Analytical
Services. In light of the strategic and unique nature of this relationship,
included in the Annual Fee is [***]) to deliver and/or provide analysis and
consulting around any retail Analytical Insights & Solutions (“AIS” or
“Analytical Services”) that DemandTec makes generally available to retail
customers during the Term hereof. If Customer requests Analytical Services that
require more than [***] to deliver, DemandTec shall provide an estimate to
Customer in advance and such additional Analytical Services shall only be
provided after Customer has agreed in writing to the estimated fees. Without
limiting the generality of the foregoing, the following AIS will be provided for
the scope and function and on the cadence set forth below:

  •   Base Price Performance analysis (“BPP”, formerly Advanced MDA) — BPP
reports benefits due to pricing activity at the product category and demand
group levels as well as allowing users to explore historical sales, prices, and
costs at the item level. BPP shall continue to be delivered on a monthly basis
for all then-modeled product categories.     •   Image Item Analysis — The
DemandTec Image Item Analysis helps retailers better understand how its
customers respond to changes in price in the context of the many important
tradeoffs between volume, revenue, image and profit. The Image Item Analysis
provides retailers with a perspective on which items matter most (and least) for
shaping price perception. The Image Item Analysis shall be delivered on a
quarterly basis for all then-modeled product categories.

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

22



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

7.   Future DemandTec Product Release Process. In consideration for the [***] to
be provided by Customer [***], upon Customer’s request, [***]. The objective is
to allow Customer to be able to test any new enhancements delivered in such
release, to develop and/or augment its training materials, and to begin training
users (if necessary) prior to the general availability release date.   8.  
[***]   9.   Shopper Insight-on-DemandTec; Implementation and Revenue Sharing.
An important aspect of this [***] includes Customer’s implementation of the
Shopper-Insight-on-DemandTec software service, a collection of dashboards and
reports that deliver these shopper and segmentation insights in an intuitive,
interactive format that allows merchants and marketing professionals quickly to
assess their business, identify trends in sales and customer behavior, and
develop the right strategy to maximize their business potential (with such
reports collectively referred to as “Shopper Insights” or, as will be branded
for Customer, “Guest Insights”). Customer grants to DemandTec a limited,
non-exclusive license, during the Term, to use, copy, store, record, transmit,
maintain, display, view, print, or otherwise use Customer Data solely to the
extent necessary to provide Guest Insights to Customer’s CP trading partners who
have purchased Shopper Insights-on-DemandTec (as contemplated by this section)
and subject to the confidentiality provisions of the Master Agreement.

  (a)   To this end, Customer agrees to provide resources to accelerate the
roll-out and implementation of the Shopper-Insight-on-DemandTec software
service, with a commitment to meet Customer’s obligations to use commercially
reasonable efforts to meet the timelines set forth in [***] Exhibit C. [***]    
(b)   The fees to be charged to Customer’s CP trading partners for Guest
Insights shall be as mutually agreed by the parties (the “Unreduced Fee”), with
the current plan being to sell [***]. The parties agree to share the Net
Software Fees received from the sale of Guest Insights to Customer’s CP trading
partners as follows:

  (i)   Net Software Fees received during the Initial Service Term — [***]%
Customer and [***]% DemandTec     (ii)   Net Software Fees received after the
Initial Service Term — [***]% Customer and [***]% DemandTec

      [***]         For purposes hereof, the term “Net Software Fee” means the
total fees received from Customer’s CP trading partners for the right to receive
access to the Guest Insights generated by the DemandTec software services, net
of unrecoverable sales, use, withholding or other taxes, but prior to any
reduction in payments due to income taxes which may be imposed by a government
authority. DemandTec agrees to use commercially reasonable efforts to collect
fees due in accordance with this Section 9 from Customer’s CP trading partners.
DemandTec will pay Customer’s portion of the Net Software Fees to Customer
within 30 days of DemandTec’s receipt of payment of the fees.     (c)   It is
understood that either party may separately offer manually-delivered insights
and strategic analysis and/or consulting services to Customer’s CP trading
partners that subscribe to the Guest Insights in order to assist those companies
to understand and apply the Guest Insights in their businesses. [***]     (d)  
Customer agrees that in marketing and selling the Guest Insights to its CP
trading partners it will clearly and conspicuously attribute the source of the
insights or other reports by displaying any attributions that are included
within the reports and, if not included within the reports, a “powered by
DemandTec” attribution within the display.     10.   Program Period. [***] The
functionality [***] represents new functionality that is separate and unique
from the DemandTec price, promotion and markdown software applications that are
part of the Currently Included Software

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

23



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

      Services. As consideration for Customer’s entering into this Order Form,
DemandTec is granting Customer certain custom access rights as it relates to
[***].         In consideration for the [***] support around the development of
[***], for the longer of (a) the Initial Service Term, or (b) [***] from the
[***] Material Availability Date (the “Program Period”), DemandTec agrees that
it shall not, without Customer’s consent, sell, license or otherwise provide to
[***] (the “Specified Companies”) (x) the [***] or (y) [***].         For
purposes hereof, the [***] Material Availability Date shall mean the date on
which DemandTec can demonstrate that [***] is Materially Available (as defined
below). For purpose hereof, [***] will be considered to be “Materially
Available” when DemandTec has made generally available in its production
environment (i.e., after completion of DemandTec’s equivalent of beta testing) a
software service that [***]. It is understood that the [***] functionality will
be developed in phases over time and that [***] does not need to include all
contemplated features [***] in order to be considered to be Materially
Available. The inclusion of a material portion of the following functionality
would be evidence that [***] has been made Materially Available:         [***]  
      Active implementation and use of [***] by Customer is not required in
order for the software service to be considered Materially Available, but it
would be evidence thereof.         When DemandTec determines that it has
achieved the [***] Material Availability Date, it shall provide Customer with
written notice to this effect. Customer shall have a period of [***] from its
receipt of written notice from DemandTec within which to dispute that the
software service is Materially Available by providing DemandTec with written
notice thereof. Any such notice shall set forth with specificity all perceived
non-conformities and why Customer believes the [***] Material Availability Date
has not been achieved. If the parties are unable to resolve any such dispute in
good faith this shall be escalated to the Steering Committee for discussion and
resolution. The [***] Availability Date shall be deemed to have been achieved
(a) if a notice of dispute is not received by DemandTec before the expiration of
the review period, (b) earlier, upon DemandTec’s receipt of Customer’s written
acknowledgement that the software service is Materially Available, or (c) upon
final resolution by the Steering Committee.         For the avoidance of doubt,
[***]     (a)   [***]     (b)   If Customer materially breaches its obligations
contained in this Order Form and fails to cure such breach within sixty
(60) days of notice from DemandTec of such breach, then DemandTec may, in
addition to any other remedies available to it, terminate the Program Period
obligations set forth in Section 10, but otherwise maintain the Order Form in
full force and effect.

11.   Marketing Commitment. Customer agrees to undertake the joint marketing
activities listed in Exhibit E-1.   12.   Renewal Rights; Termination. Following
the Initial Service Term, Customer may renew this Agreement on the terms hereof
for additional [***] terms (each a “Renewal Term”) by providing DemandTec with
written notice of such election at least [***] prior to the expiration of the
then-current term. In the event that Customer exercises this option, the Annual
Fee for the initial Renewal Term shall be no more than [***]). For any
subsequent Renewal Term, the Annual Fee shall [***]. The term “Term” shall mean
the Initial Service Term, as extended by any Renewal Terms.       In addition to
any termination rights set forth in the Master Agreement, Customer shall have
the right to terminate this Order Form effective on either the [***] of the
Order Effective Date with or without cause, for any reason or no reason

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

24



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

    whatsoever, by providing at least [***] advance written notice to DemandTec.
Customer shall also have the right to terminate this Order Form pursuant to
Section 14 below upon a Change of Control (as defined below) by providing
DemandTec with written notice to be received no more than [***] following
Customer’s becoming aware of the Change of Control.       Upon any termination
of this Order Form, the parties shall be relieved of their obligations under
this Order Form (including Customer’s obligation to pay the Annual Fees related
to future years), except for any obligations to make payments for amounts that
became due prior to the effective date of termination or that relate to services
performed prior to the effective date of termination and any obligations under
Sections 13, 14 (to the extent such obligations were triggered prior to
termination) and 15 below. In addition, Customer shall be entitled to receive a
refund of any remaining portion of the Credit that otherwise would have served
to off-set the Annual Fee in the years (including any pro-rated amount related
to a partial year) following termination (for example, [***] if termination is
effective [***] and [***] if termination is effective [***]). If Customer
rightfully terminates this Order Form in accordance with the terms hereof or the
terms of the Master Agreement Customer also shall be entitled to a prorated
refund of the pre-paid Annual Fee paid for the year in which the termination
occurs based on the number of unused days following termination. Except as
expressly set forth above, Customer shall not be entitled to a refund of any
other fees previously paid to DemandTec. In addition, within [***] of the
effective date of termination, Customer shall pay to DemandTec any fees that are
still due for services previously rendered by DemandTec to the extent the
parties had entered into one or more Change Orders or Statements of Work
augmenting Exhibit D or Customer had agreed to purchase additional Analytical
Services in accordance with Section 6 hereof.

13.   [***]†.   14.   Change of Control. [***]‡   15.   Intellectual Property
Rights.

  (a)   The parties acknowledge and agree that each owns, retains and protects
intellectual property it has developed (whether itself or by a third party as a
“work for hire”) prior to, or will continue to develop subsequent to, the Order
Effective Date and that no party forfeits or loses its intellectual property
rights by virtue of the disclosures or contributions either makes to the
features and functions contained in any new enhancements. Without limiting the
generality of the foregoing, the parties acknowledge and agree that DemandTec
shall own all DemandTec IP (as defined in the Master Agreement) and Customer
shall own all Customer Data (as defined in the Master Agreement).     (b)   The
parties further acknowledge and agree that, although the parties will [***] in
connection with certain future enhancements to the DemandTec products and
services, it is understood that DemandTec intends to develop, productize and
commercially market all new enhancements and any new products, [***], to other
customers, and, [***]; provided DemandTec complies with all applicable
confidentiality obligations contained in the Master Agreement. For purposes of
the grant to DemandTec in the foregoing sentence, Customer’s intellectual
property rights shall mean any intellectual property first created, solely or
jointly, by Customer pursuant to the [***] activities under this Order Form.
Except as set forth in Section 10 (Program Period), nothing in this Order Form
will be deemed to (i) limit or restrict DemandTec from productizing any ideas
that are [***] developed under this Order Form or from providing any
enhancements [***] to other parties for any purpose, or (ii) in any way affect
the rights Demand Tec grants or has granted to such other parties in and to its
current or future products and services; provided DemandTec complies with all
applicable confidentiality obligations contained in the Master Agreement.    
(c)   Similarly, although [***] design and develop certain enhancements, nothing
herein will be deemed to limit or restrict Customer from continuing to create,
develop, extend, modify and enhance its ideas, concepts, knowledge, procedures,
marketing and customer-targeted promotion planning strategies and its other
proprietary information related to its retail promotions business for the
benefit of its customers; provided Customer complies with all applicable
confidentiality obligations contained in the Master Agreement.

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.   †   2 PAGES HAVE BEEN OMITTED.   ‡   2 PAGES HAVE BEEN
OMITTED.

25



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

16.   Corporate Authority; No Conflicts. Each party represents and warrants that
it has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Order Form and to carry out its
obligations hereunder. The execution and performance of its obligations
hereunder do not conflict with or constitute a breach under any contract,
instrument or understanding to which such party or any of its affiliates are
bound.   17.   Taxes. Customer shall pay all sales, use, value-added or similar
taxes levied on the services or products delivered under this Order Form other
than taxes based on DemandTec’s income (collectively “Taxes”). Customer shall
reimburse DemandTec for any Taxes paid or accrued directly by DemandTec, but
shall at all times be entitled to any refunds of such taxes that may be paid by
any taxing authority to DemandTec. Without limiting the generality of the
foregoing, DemandTec believes that the services provided hereunder may be
subject to Minnesota state sales taxes, in which case Customer accepts
responsibility to remit to DemandTec the sales taxes in addition to the Annual
Fee, unless Customer provides a reasonably justifiable basis as to why DemandTec
should not charge sales tax such as an exemption certificate, a notice of sell
filing, etc.

ATTACHMENTS:

     
Exhibit A:
  [***]
Exhibit B:
  Description of Functionality of Current Included Software Services [***]
Exhibit C:
  [***]
Exhibit D:
  Description of Included Professional Services
Exhibit E:
  Marketing and Publicity Commitments
Exhibit E-1:
  Approved Form of Press Release
Exhibit F:
  Customer Contact Sheet

ACKNOWLEDGED AND AGREED:

                      DemandTec, Inc.       Target Corporation    
 
                   
By:
  /s/ Dan Fishback       By:   /s/ Kathy Tesija    
 
 
 
         
 
   
Name:
  Dan Fishback       Name:   Kathy Tesija    
 
 
 
         
 
   
Title:
  CEO        Title:   EVP, Merchandising     
 
 
 
         
 
   
Date:
  6/15/10       Date:   June 14, 2010    
 
 
 
         
 
   

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

26



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

Exhibit A
[***]
 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

27



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

Exhibit B
DESCRIPTION OF FUNCTIONALITY OF INCLUDED SOFTWARE SERVICES
(Current service names are identified below, but subject to change)
Everyday Price Optimization
DemandTec Everyday Price Optimization enables retailers to create and run
optimization scenarios in which they define strategic objectives such as
increased revenues, profits and/or sales volume and optimize prices to best
achieve these objectives.
Promotion Planning & Management
Promotion Planning & Management enables retailers to establish a single
repository for all their information and content about promotional offers and
events, greatly improving visibility and accountability, reduce costly errors,
and increase consistency across media channels.
Promotion Optimization
DemandTec Promotion Optimization enables retailers to plan and implement
promotional strategies by determining the best discounted price for any item or
promoted item group and the best use of merchandising support such as ads and
displays based on the underlying consumer demand models within the DemandTec
Platform.
Promotion Execution
DemandTec Promotion Execution enables retailers to execute on the promotions
built in Promotion Planning & Management and optimized with Promotion
Optimization.
Assortment Optimization
DemandTec Assortment Optimization enables retailers to determine which items
should be stocked, by store or store cluster, based on the customers that shop
at each store, the competitive environment and a quantified understanding of
whether an item is merely duplicative or truly provides incremental sales to the
product category.
Markdown Optimization
DemandTec Markdown Optimization enables retailers to design optimal plans that
set markdown timing and depth to maximize profitability or meet inventory
on-hand objectives for every clearance item in every store.
Deal Management
DemandTec Deal Management enables retailers to automate and streamline the
presentation, negotiation and reconciliation of trade promotions they receive
from their CP trading partners in a secure, web-based environment.
Shopper Insight-on-DemandTec
Shopper Insights-on-DemandTec leverages transaction-level data to deliver
analytical insights into baskets, shopper segment performance, and
product-specific performances.
[***]
 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

28



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

Exhibit C
[***]
 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

29



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

Exhibit D
DESCRIPTION OF INCLUDED PROFESSIONAL SERVICES
The professional services and training (collectively, the “Professional
Services”) outlined in this Exhibit will be provided in accordance with the
terms and subject to the conditions contained in that certain Amended and
Restated Master Agreement dated June 14, 2010 (the “Master Agreement”),
including the warranties, disclaimers and limitations on liability set forth
therein. Capitalized terms used in this Exhibit and not otherwise defined shall
have the meanings ascribed to them in the Master Agreement or, as the case may
be, in the Order Form to which this Exhibit is attached [Reference # TGT 1006 SO
004] (the “Order Form”). In the event of a discrepancy between the terms of the
Master Agreement or the Order Form and this Exhibit, this Exhibit shall prevail.
I. Scope of Project
During the Term, DemandTec will provide the Professional Services outlined
herein in connection with the implementation of the Current Included Software
Services (the “Implementation Project”).
Prior to the Order Effective Date, the parties have undertaken one or more
initial scoping/planning exercises to discuss Customer’s internal systems plans
and its development and implementation priorities in the context of DemandTec’s
current product roadmap, other development commitments and resource constraints.
The outcome of these initial planning exercises was [***] Exhibit B. As soon as
practicable following the Effective Date, the parties will develop a more
detailed plan for [***] and the various other factors and contingencies that
could affect the timing and scope of the Project (the “Implementation Plan”).
Both parties anticipate that there may be changes to the Implementation Plan as
the pace of the development is better understood and once Customer has a better
understanding of its business objectives and critical timelines for the
roll-out. As such, the Implementation Plan may be adjusted upon written
agreement of the parties over the course of the Project.
It understood that DemandTec may make use of sub-contractor resources from third
parties in providing Professional Services, subject to Customer’s prior
approval.
II. Description of Professional Services
A. Project Management
DemandTec will assign a Project Manager (likely the DemandTec Professional
Services Director) to coordinate DemandTec’s Project activities with the
corresponding Customer Project Manager and users. This will include management
of the Project to adhere as much as possible to the Implementation Plan, meeting
with Customer to discuss modifications to the Implementation Plan, management of
overall Project scope, resource assignment, following-up on enhancement requests
and support tickets, maintaining the business case, participating in regular
status meetings, quarterly Steering Committee meetings and annual executive
reviews, participating in ad hoc strategic usage coaching and generally managing
the quality and timeliness of all DemandTec responsibilities.
B. Data Feed and Platform Management
DemandTec Technical Services experts will work with Customer to obtain an
updated feed [***] for each particular software service that is being
implemented. DemandTec will receive and load Customer Data on a weekly basis and
maintain the data translation interface using standard tools that will enable
the rapid transformation of Customer Data into the standard DemandTec format in
order to enable the software services to be utilized by Customer.
This work is largely automated through the DemandTec Platform™ so that there are
no costs associated with the transmission of Customer Data to DemandTec unless
Customer modifies the format of Customer Data, requests transmission of files
back to Customer in a different format or requests that DemandTec modify data
maps and automation scripts to take advantage of new data in one or more
Included Software Services, at which point there could be additional fees
required for this work. If
 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

30



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

DemandTec initiates changes, however, any work required to modify the internal
DemandTec inbound or outbound data interfaces is included in the fixed Annual
Fee.
C. Data Validation
DemandTec will perform its standard data validation for all modeled product
categories. Data validation consists of automated jobs running and checking
Customer Data for potential errors, anomalies, etc. Examples of data checks
include looking for duplicate records, missing records, incorrect formats,
unexpectedly low values, etc. If data issues are found, alerts are automatically
sent to the appropriate DemandTec personnel who check Customer Data and either
escalate the issue or accept Customer Data as is. The fixed Annual Fee also
assumes a level of manual data cleansing work commensurate with DemandTec’s
experiences to date working with Customer’s data.
D. Modeling Services

1.   Modeling Process. DemandTec will provide its standard econometric modeling
services for each product category in accordance with the Implementation Plan,
which services include creating modeling datasets, estimating models, assessing
model quality, and troubleshooting models as needed. Demand coefficients will be
calculated and provided for use with the Included Software Services generally in
accordance with the agreed-upon schedule in the Implementation Plan, as this may
be modified over time by the parties. The following process is anticipated for
the rollout of each group of Product Categories:

  •   All Product Categories will be modeled using the latest generally
available DemandTec Platform™     •   DemandTec statisticians will review and
approve the accuracy of the models for each product category     •   Following
the completion of modeling of a product category, the specific demand
coefficients at the Store-Item level will be loaded into the DemandTec Platform™

2.   Modeling Frequency. Each new product category for the Included Software
Services will be modeled initially and then subsequently remodeled on a
reasonable cadence based on the dynamics of the category as reasonably assessed
by DemandTec. To this end, for the price, promotion and assortment software
services, DemandTec will update model coefficients as indicated, which for the
average category typically is two to three times per year. The cumulative number
of models and subsequent remodels will steadily grow until the point in time
where all categories within scope are under management. In order to make this
process manageable for both DemandTec and Customer, DemandTec will look for ways
to streamline the model estimation and release processes without compromising
the quality of the deliverables.       In the case of a data restatement,
DemandTec will work with Customer to determine whether a reload of the restated
historical data and a remodel of the affected product categories is warranted,
which may require additional fees to be agreed upon at that time.   3.   [***].

E. Basic Implementation Services
DemandTec shall perform a standard amount of on-site consulting to assist
Customer with the implementation of each Included Software Service, including
category-by-category support in the initial implementation process, assistance
with data setup, demand group formation and other data enhancement, consulting
around category strategy and rule definition, hands-on assistance with
optimization, forecasting, and ad-hoc analyses, and transfer of general pricing
expertise and know-how. This includes providing assistance to find the best
utilization of each Included Software Service to meet Customer’s business
requirements. It is understood that DemandTec’s hands-on work generally is
limited to assisting with a handful of initial waves of product categories for
each Included Software Service, with the objective being to make Customer
self-sufficient in the use of each software service as soon as reasonably
possible. In all cases, Customer is responsible for determining the strategy and
rules to be used with the implementation of each of the Included Software
Services, with the DemandTec Project team providing assistance.
 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

31



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

F. Project Team and End-User Training
The following ongoing training is included as part of the Professional Services
for no additional fee above the fixed Annual Fee:

•   Regular re-occurring quarterly training to be provided by one DemandTec
Trainer for up to [***] at a time, [***], with curriculum to be as agreed based
on Customer’s then-current needs; provided that if Customer instead requests
follow-up training for new hires on each new Included Software Service, which
could require one day of a DemandTec Trainer’s time per quarter after the
completion of initial training, then the re-occurring quarterly training shall
only be for up to [***] at a time   •   [***] of focused training on each new
Included Software Service to be provided by one DemandTec Trainer, with the
timing of such training to sync with the roll-out of the various Included
Software Services as provided in the Implementation Plan   •   Support and
maintenance of the DemandTec EDU database that is used to facilitate training
events

Individual training courses in the DemandTec facility are limited to [***]
participants at one time. Advance notice is required to schedule formal
DemandTec training courses. For any training away from the DemandTec facility,
Customer is responsible for providing necessary facilities and equipment and for
paying reasonable travel related expenses for the DemandTec Trainer. Each
participant in initial training courses will receive a then-current participant
training guide to support learning retention during and following the scheduled
training events. Materials used in training and certification can also be
provided to Customer in electronic format upon request. Materials are
confidential and shall not be altered without DemandTec’s prior written consent.
In addition, DemandTec Implementation Managers and/or Business Analysts assigned
to the Project will be available to assist Customer with onsite training
relating to the use of the Included Software Services, to act as subject matter
experts and to provide refresher courses from time to time as reasonably agreed.
III. DemandTec Resources; Roles and Responsibilities
Subject to the limitations outlined herein and the accuracy of the assumptions
contained herein, DemandTec will dedicate an appropriate number of Professional
Services resources to fulfill the responsibilities outlined in the
Implementation Plan. Key positions and responsibilities are outlined below.
A. Account Sales Director
One Sales Director has overall responsibility and accountability for the
business relationship between Customer and DemandTec. His/her responsibility is
to be the “point person”, which includes coordinating DemandTec resources across
departments, centralizing all current and future marketing activities between
DemandTec and Customer, and serving as the source for all pricing proposals for
current and future products and services.
B. Implementation Consulting Services
1. Professional Services Director
The Professional Services Director has overall accountability for a successful
implementation. His/her responsibility is to be the point person for all
Professional Services to be provided and for managing project scope and resource
allocation. Directors work across multiple customer projects in parallel and,
thus, perform services both remotely as well as on-site at the customer’s
premises. Specific responsibilities in the context of this Project include:

  •   Act as overall sponsor of the services relationship between senior
Customer personnel and the DemandTec staff; ensuring complete Customer
satisfaction and reference-ability (likely serving as Project Manager)     •  
Share best practices with Customer in an effort to ensure the maximum value of
the DemandTec software services is fully achieved

 

[***] =   CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

32



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

  •   Responsible for delivering on all commitments outlined in the
Implementation Plan by the specified deadlines     •   Manage multiple internal
implementation teams across the different Included Software Services throughout
the process     •   Coordinate with partner resources where necessary to ensure
timely delivery     •   [***]     •   Work with Customer to embed the Included
Software Services into Customer’s existing business operations; recommend
changes to Customers organizational structure and processes, as necessary     •
  Provide ongoing Customer support on use of the Included Software Services

2. Implementation Manager
Implementation Managers manage the roll-out of the DemandTec software services,
with the goal being to deliver a high-quality implementation for the customer.
He/she will lead business requirements sessions and coordinate the efforts of
the Technical Integration, Modeling Services, Production Support, and Business
Analysis groups. Implementation Managers largely work on-site at the customer’s
premises. DemandTec Implementation Managers possess a balance of strong
analytical problem solving, retail experience, business and technical acumen,
and strong project management skills. Specific responsibilities in the context
of this Project include:

  •   Develop with Customer and execute the Implementation Plan, striving to
meet all deliverables and deadlines     •   Manage planning, data integration,
configuration, training and delivery processes     •   Provide weekly status
reports to Customer and internally to DemandTec     •   Maintain a log of
Project issues and risks with the goal being to ensure they are resolved in a
timely manner; escalate issues as needed     •   Manage Project budget     •  
Provide Customer with key strategic insights from DemandTec software services  
  •   Own Customer relationship with the goal being to ensure complete Customer
satisfaction     •   Manage a multi-functional internal and, if any,
sub-contractor implementation team throughout the process     •   Present to and
interact with Customer’s senior and middle-management executives     •   Provide
training to key Customer stakeholders; tailor training to meet Customer needs  
  •   Outline impact on business and assist with any necessary business changes
    •   Provide ongoing Customer support on use of the Included Software
Services     •   Facilitate required transfer of data and information between
Customer and DemandTec     •   Function as the primary point of contact between
Customer personnel and DemandTec services staff

3. Business Analyst
[***] Business Analysts assist in implementing the DemandTec software services
in accordance with an agreed project plan. Business Analysts largely work
on-site at the customer’s premises. Specific responsibilities in the context of
this Project include:

  •   Provide key category-by-category support in the implementation process,
including data setup, demand group formation and other data enhancement,
category strategy and rule definition, optimization, forecasting, and conduct
ad-hoc analyses     •   Work with the buyers to articulate category strategies
and rules effectively for use in the Included Software Services     •   Provide
on-the-job training to Customer’s team     •   Contribute to the weekly status
reporting, highlighting issues, risks and possible solutions     •   Advise on
the proper creation of Demand Group structure compatible with DemandTec science
    •   Run QA checks on all completed product data prior to updating the
DemandTec system

 

[***] =    CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

33



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

4. Technical Consultant
[***] Technical Consultants manage the technical configuration and set up of
certain DemandTec software services. This work is performed in the DemandTec
facility and on-site, as required. Specific responsibilities in the context of
this Project include:

  •   Participate in data and process definition sessions     •   Recommend
configuration choices based on retailer needs     •   Set up and configure
DemandTec software services to reflect retailer business needs     •   Work to
ensure that set up and configuration meet the needs of Customer’s business     •
  Serve as DemandTec point for all technical installation issues     •  
Discover, investigate, and resolve/escalate data anomalies and develop
recommendations to correct any such data anomalies, as needed     •   When
Customer upgrades its DemandTec software services, the Technical Consultant
assists with planning and executing the upgrade

C. Data Integration and Modeling Services
1. Modeling Services Manager
A Modeling Services Manager provides ownership of DemandTec’s Modeling Services
for all categories involved in a customer’s project. This work is performed in
the DemandTec facility. Specific responsibilities in the context of this Project
include:

  •   Manage the connection between the data enhancement and modeling processes,
supervising Statisticians     •   Allocate Modeling resources to perform
analytical work     •   Troubleshoot any data or process issues encountered
during the modeling process     •   Work with Statisticians to develop any
required ad-hoc analyses     •   Track and report on modeling status to internal
and Customer teams     •   Work with Customer to fully understand and scope out
any necessary ad-hoc analysis

2. Statistician
DemandTec Statisticians run the models and undertakes additional analyses and
reviews aimed at ensuring that initial models and updated models generated by
DemandTec meet DemandTec’s standards for model fit. This work is performed
remotely. Specific responsibilities in the context of this Project include:

  •   Set up modeling templates with Customer- and category-specific values    
•   Perform ad-hoc data transformations prior to modeling, when necessary     •
  Submit and monitor modeling jobs     •   Review results of data integrity
checks in first stage of modeling, working with Tech Integration and
Implementation team to resolve any issues     •   Assess model fit and resulting
forecast accuracy and conduct diagnostic analyses when required     •   Track
status of all categories as they move through the model, remodel and/or
recalibration processes     •   Conduct ad-hoc analyses on modeling data and
post-implementation results per internal and Customer requests

3. Technology Integration Lead
A Technology Integration Lead manages the data integration process in the
DemandTec customer projects, with the goal being to ensure a successful
integration between the customer’s IT systems and the DemandTecPlatform™ /
software services. This work is largely performed remotely. Specific
responsibilities in the context of this Project include:
 

[***] =    CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

34



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

  •   Conduct data discovery process, communicating DemandTec’s requirements for
inbound data and developing key insights into Customer’s IT systems and business
processes     •   Serve as DemandTec point for all outbound and inbound
interface development     •   Build, test, and deploy data conversion scripts as
needed     •   Discover, investigate, and resolve/escalate data anomalies;
develop recommendations to correct data anomalies as needed     •   Verify the
accuracy of regular transmission of retailer’s data files and DemandTec final
prices     •   Troubleshoot any data transfer problems, including hardware,
security, firewall, and network issues     •   Design, build, test, and deploy
any [***] functionality required by the retailer; coordinate with DemandTec
Product Management and Engineering on how to roll the [***] functionality into
DemandTec’s software services if needed     •   In the event Customer upgrades
their internal IT systems, the Technology Integration Lead will assist with
planning and executing the internal IT systems upgrade as it relates to
DemandTec-specific interfaces

D. Trainers
DemandTec Trainers are responsible for the development and delivery of training
curriculum to suit our customers’ needs. Training can be provided in the
DemandTec facility or on-site (see Section II(F). Specific responsibilities in
the context of this Project include:

•   Understand Customer’s audience and workflow to develop unique educational
requirements   •   Reasonably tailor curriculum to Customer’s unique educational
requirements   •   Build, test and deploy Education database   •   Produce
curriculum agendas and tailored training materials   •   Facilitate tailored
training curriculum   •   Ensure long-term concept retention; facilitate
“follow-up” training sessions as necessary   •   Ensure release notes are
developed; facilitate new release training sessions if new functionality
dictates a new workflow

IV. Key Assumptions
The resource estimates that supported the calculation of the Annual Fee and the
determination of the roll-out timing included in the Implementation Plan were
developed on the basis of the assumptions listed below:
A. General

•   Customer will assign [***] full-time resources to program management

•   Customer or its third party consulting partner will conduct all process work

•   Customer or its third party consulting partner will perform the majority of
the change management effort that is necessary for a successful implementation

•   Customer staff is responsible for business process mapping and design,
although they will be supported by DemandTec consultants (provided in accordance
with Section III above), as needed

•   Customer will define the business strategies and merchandising rules for
using the Included Software Services with the included product categories

•   Customer will provide sufficient and qualified resources for training and
certification in use of each Included Software Service. These resources will be
the primary users of the software services, with DemandTec focused upon helping
Customer become “self-sufficient”.

•   DemandTec will create, in conjunction with Customer, the overall Project
timeline in accordance with Section 1 of the Order Form

•   Customer will minimize (or own) re-work or re-optimization activities
generated by changes in strategy or organization re-alignment activities

•   DemandTec will manage its internal processes and timelines to support
Customer’s initiatives

•   The actual timing and scope of the roll-outs of the different Included
Software Services will not be materially faster or broader than the initial
timing and scope estimated in the initial [***] attached to the Order Form
unless otherwise mutually agreed by the Steering Committee

 

[***] =    CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

35



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

•   The Professional Services outlined herein do not include any services in
connection with providing DemandTec Analytical Insights & Solutions or
performing any consulting to explain and/or help Customer understand such AIS,
as this is being handled by a separate dedicated resource as provided in the
Order Form   •   Pursuant to the Order Form, Customer will receive DemandTec’s
Base Price Performance analysis (“BPP”, formerly Advanced MDA) on a quarterly
basis. As such, limited time has been included in the Professional Services
contemplated hereunder for benefits measurement analysis. If Customer requires
any significant assistance in understanding the results of the BPP, then
additional fees may be required.   •   Implementation Consulting Services
required to implement any Future Included Software Services other than [***] are
not contemplated under this Exhibit, as it currently is impossible to estimate
the services that might be required to roll-out any such to-be-developed
software service

B. Resources

•   During the five-year Initial Service Term, DemandTec will provide an average
of [***] resources engaged in Implementation Consulting Services to assist in
the roll-out of the various Included Software Services in accordance with the
agreed Implementation Plan

•   More Implementation Consulting resources will be required in the first [***]
of the Initial Service Term than during the final [***] of the Initial Service
Term, with the average number of Implementation Resources required in any
Renewal Term being [***]

•   The implementations of the different Included Software Services shall be
paced so as to ensure that at no time will DemandTec have more than [***]
Implementation and Consulting resources actively engaged in an implementation

•   Regular DemandTec on-site Implementation and Consulting services tend to be
provided only through a limited number of months of the roll-out of each
Included Software Service (enough to provide active assistance for approximately
[***] of each roll-out). After that, we expect Customer’s team will be trained
and independent so that a continuous DemandTec on-site presence will no longer
be required for that particular software service.

•   DemandTec resources will work both on Customer’s premises and remotely

•   DemandTec’s on-site consultants generally work Monday through Thursday at
Customer’s offices and Friday from their home office

C. Data Integration and Modeling

•   Inbound data feeds to DemandTec will match the format and layout defined in
the DemandTec Data Requirements Document, except where otherwise agreed by
Customer and DemandTec

•   Data integrity is essential to generating high quality demand models.
Significant data outages or accuracy concerns could require optional T&M
professional services

•   Customer will produce high quality data files to match DemandTec’s format as
specified in DemandTec’s Data Requirements Document. Any data quality issues
will adversely impact the implementation timeline.

•   DemandTec has various processes to detect and even correct some data quality
issues. DemandTec expects Customer support for ensuring the information provided
is correct and resolving any issues at the source. It is important that Customer
provide resources to address any data issues in a timely manner.

•   Except where otherwise agreed by Customer and DemandTec, no customization of
the existing price export and import functionality provided by
DemandTecOpenLink™ will be required. Any unique error checking or price conflict
resolution required for Inbound DemandTec Price files from DemandTec to Customer
will be written and implemented by Customer.

•   Customer or its third party consulting partner will continue to perform all
data enhancement work as Customer currently is doing for its existing
implementations of DemandTec software services

•   Modeling will be performed in accordance with the process, on the cadence
and at the level of granularity set forth in Section II(D)

D. Training

•   DemandTec will employ a train-the-trainer approach; Customer will manage
training its end users

•   Customer will manage the adoption by its organization of these new
capabilities

 

[***] =    CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

36



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

•   To the greatest extent possible, at least [***] advance notice will be given
by Customer in order to schedule training sessions appropriately

E. Implementation of Specific Included Software Services
1. Assortment Optimization

  •   DemandTec will provide active Implementation Consulting Services to
support users for the first three (3) waves and of the roll-out and the first
wave each time when adding a new division     •   DemandTec will lead the
knowledge transfer to [***] users     •   No more than [***] product categories
would be added to the set of included categories in a given [***] period     •  
In this regard, candidate categories for implementation in Assortment
Optimization should be chosen from the set of categories that are deemed
successfully managed under Price or Promotion Optimization or, [***]     •  
Customer resources will manage the overall project, including the creation of
timelines and coordination of internal resources     •   Financial benefits will
be solely measured by Customer     •   Customer will provide its own Consumer
Decision Trees (CDTs) for the included product categories     •   Customer or
its third party consulting partner will perform the analytical and consulting
services required to identify and determine Customer’s shopper segments

2. Shopper Insights

  •   [***]     •   DemandTec’s implementation services will focus on
transferring knowledge to Customer users     •   DemandTec will employ a
train-the-trainer approach     •   Following completion of initial
implementation, DemandTec will provide active on-site support for [***] each
time new shopper insights b are released through the software service     •  
Customer resources will manage the overall project including the creation of
timelines and coordination of internal resources     •   Professional Services
contemplated hereunder do not include consulting services to be provided to
Customer’s CP trading partners in connection with their purchase of Guest
Insights

3. [***]
4. Promotion Planning & Management / Promotion Execution (formerly AME)

  •   [***]     •   DemandTec will focus on transferring knowledge to Customer
users and employ a “train the trainer” approach.     •   Customer will own the
change management effort that is necessary for a successful implementation.
DemandTec will provide best practice recommendations to assist with this effort.
    •   Customer is responsible for business process mapping and design.
DemandTec consultants will support Customer as needed.     •   [***]

5. Markdown Optimization

  •   [***]     •   Customer resources will manage the overall project,
including the creation of timelines and coordination of internal resources     •
  Financial benefits will be solely measured by Customer     •   Customer will
provide accurate store level inventory     •   Customer will have the ability to
hold store level markdowns in their price hosting system

 

[***] =    CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

37



--------------------------------------------------------------------------------



 



     
(DEMANDTEC LOGO) [f56984f5698400.gif]
  TGT 1006 SO 004

  •   Customer’s systems will allow a reasonable time window between automatic
re-optimizations and markdown file delivery from DemandTec     •   No more than
[***] product categories would be added to the set of included categories in a
given [***] period

Customer acknowledges that changes to or inaccuracies in any of the assumptions
contained in this Exhibit may affect DemandTec’s ability to provide the
Professional Services within the timelines set forth in the Implementation Plan
or for the fixed Annual Fee set forth in the Order Form. If Customer fails to
perform its obligations hereunder or under the Order Form or an assumption
proves to be incorrect or inaccurate such that DemandTec reasonably believes
that it will need to deploy additional resources above those contemplated in
Section IV(B) above, then DemandTec will provide Customer with notice thereof
and the parties shall escalate this issue to the Steering Committee for
discussion and resolution, which could include the payment of additional fees or
the scaling-back of Professional Services to be provided. In this regard,
DemandTec will not charge Customer any fees above the fixed Annual Fee without
the parties first having entered into a written Change Order or a separate
Statement of Work pursuant to the process defined in Section V below.
V. Change Requests
During the Term, Customer’s Project Manager may initiate program change requests
related to program scope, functionality, cost, timing, or related aspects of the
Professional Services by providing written notice to DemandTec’s Project Manager
or the Steering Committee may agree that such a change request is required. If
Customer initiates such a request, DemandTec will respond within [***] with a
written estimate of the additional work hours required to fulfill Customer’s
request. Any such additional work will be documented by a formal, signed Change
Order in the form attached hereto, and will be billed at hourly rates or fixed
fees to be mutually agreed in the Change Request, plus reimbursement for
out-of-pocket expenses in accordance herewith.
 

[***] =    CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

38



--------------------------------------------------------------------------------



 



(DEMANDTEC LOGO) [f56984f5698400.gif]   TGT 1006 SO 004

CHANGE REQUEST FORM

          REQUEST DETAILS
Organization
      Date Requested
Requestor
       

CHANGE DETAILS
Description of Additional Services:
Reason for Change:
Fees and Payment Terms:
Supplementary Documentation (Y/N) If Y then list below

                              ACKNOWLEDGED AND AGREED:                    
 
                            DemandTec, Inc.       Target Corporation
 
                           
By:
              By:                                    
 
  Name:               Name:        
 
     
 
             
 
    
 
  Title:               Title:        
 
     
 
             
 
    
 
  Date:               Date:        
 
     
 
             
 
    

39



--------------------------------------------------------------------------------



 



(DEMANDTEC LOGO) [f56984f5698400.gif]   TGT 1006 SO 004

Exhibit E
MARKETING AND PUBLICITY COMMITMENTS

•   Customer agrees that DemandTec may issue a press release announcing this
strategic relationship in the approved form attached hereto as Exhibit E-1.
Thereafter, if a party wishes to issue a press release concerning the existence
or terms of this Order Form or the relationship between the parties, then such
party shall submit the statement to the other party for review and approval,
which approval shall not be unreasonably withheld.   •   Customer hereby grants
to DemandTec permission to list Customer’s name and to display Customer’s logo
to indicate Customer as a customer of DemandTec in DemandTec’s standard
marketing materials and on the DemandTec website (subject to compliance with
Customer’s trademark use guidelines), provided that each use of Customer’s name
or logo must be approved in writing in advance by Customer, which approval shall
not be unreasonably withheld.   •   Customer agrees to act as a reference for
the Included Software Services, including providing quotes from suitable
executive level personnel for marketing materials.   •   In addition, provided
it is satisfied with the progress of the Project and subject to the reasonable
notice and availability of personnel, Customer will endeavor to: (a) make
available management for promotional purposes at times that are convenient for
Customer; (b) participate in one or more interviews to be used by DemandTec in
marketing collateral; and (c) make joint appearances at industry conferences and
events promoting the DemandTec software services, in case at DemandTec’s
expense.   •   DemandTec has identified the companies listed below as being
suitable prospects for certain DemandTec software services, [***]. Customer
agrees to provide reasonable assistance to DemandTec in its sales process with
softline retailers and, specifically, the prospects listed below, at DemandTec’s
expense and at times that are convenient for Customer.

  •   [***]     •   [***]     •   [***]     •   [***]     •   [***]

 

[***] =    CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

40



--------------------------------------------------------------------------------



 



(DEMANDTEC LOGO) [f56984f5698400.gif]   TGT 1006 SO 004

Exhibit E-1
APPROVED FORM OF PRESS RELEASE
(DEMANDTEC LOGO) [f56984f5698400.gif]
DRAFT: NOT FOR RELEASE
Target Selects DemandTec for nextGEN Shopper Insights and Collaboration Solution
Second largest general merchandise U.S. retailer to collaborate with
manufacturers and empower merchants using guest insights deployed at the point
of decision
SAN MATEO, Calif. – June xx, 2010 – DemandTec, Inc. (NASDAQ: DMAN), a leading
provider of on-demand optimization solutions for retailers and consumer products
companies, today announced that Target Corporation (NYSE: TGT), the second
largest general merchandise retailer in the United States, has selected the
DemandTec Shopper Insights™ solution to complete its planned deployment of
DemandTec’s entire nextGEN solution suite. Target deploys DemandTec solutions to
help make more localized merchandising and marketing decisions that improve the
relevance and value of Target’s offerings for their customers (guests).
As the latest development in DemandTec’s nextGEN strategy, the DemandTec Shopper
Insights solution includes Shopper Insight-on-DemandTec, a software service that
provides both retailers and consumer products companies with a breakdown of
sales trends by penetration and buy-rate, shopping trip statistics, shopper
segment analytics, and more.
Using guest insight dashboards and insights embedded directly within the
planning workflows of DemandTec’s other software services, Target and its
trading partners will be able to quickly identify new opportunities to reach
specific guest segments with more tailored assortments, promotions and pricing.
“DemandTec has been a strong partner of Target and we value their industry
expertise and innovative solutions. We look forward to expanding our
relationship into shopper insights and additional nextGEN capabilities,” said
Shelley Hyytinen, Vice President of Merchandising Process and System Development
for Target.
Target began working with DemandTec in 2007 and currently uses the DemandTec
Lifecycle Price Optimization™, DemandTec Assortment & Space™, and DemandTec
End-to-End Promotion Management™ solutions. In addition to the guest insights
and vendor collaboration provided by the Shopper Insight-on-DemandTec software
service, the DemandTec Shopper Insights solution also includes DemandTec’s
nextGEN modeling services, enabling Target to understand and influence the
impact of merchandising decisions at the guest segment level.
“We are thrilled and honored to have one of the world’s most innovative retail
leaders embracing our full suite of nextGEN solutions in order to help define
and execute their guest-centric strategy,” said Dan Fishback, President and
Chief Executive

41



--------------------------------------------------------------------------------



 



(DEMANDTEC LOGO) [f56984f5698400.gif]   TGT 1006 SO 004

Officer of DemandTec. “We firmly believe that by deploying our complete suite of
services and enabling collaboration with suppliers, a retailer creates a whole
that is greater than the sum of the parts. And Target’s continued confidence in
DemandTec as its ‘insights and optimization platform’ is a great testimony to
that value proposition.”
All DemandTec software services are delivered through the DemandTec TradePoint
Network™, the Internet-based platform connecting all DemandTec software services
used by retailers and their suppliers to collaborate on pricing, promotion,
assortment, and other merchandising and marketing decisions. There are
approximately 12,000 retailer and manufacturer end-users on the DemandTec
TradePoint Network, who have collaborated on over 3 million trade deals to date.
About Target Corporation
Minneapolis-based Target Corporation (NYSE: TGT) serves guests at 1,740 stores
in 49 states nationwide and at Target.com. Target is committed to providing a
fun and convenient shopping experience with access to unique and highly
differentiated products at affordable prices. Since 1946, the corporation has
given 5 percent of its income through community grants and programs like Take
Charge of Education. Today, that giving equals more than $3 million a week.
About DemandTec
DemandTec (NASDAQ: DMAN) enables retailers and consumer products companies to
optimize merchandising and marketing decisions, individually or collaboratively,
to achieve their sales volume, revenue and profitability objectives. DemandTec
software services utilize DemandTec’s science-based software platform to model
and understand consumer behavior. DemandTec customers include more than 195
leading retailers and consumer products manufacturers such as Ahold USA, Best
Buy, ConAgra Foods, Delhaize America, General Mills, H-E-B Grocery Co., Hormel
Foods, Monoprix, PETCO, Safeway, Sara Lee, The Home Depot, Wal-Mart Stores and
WH Smith. Connected via the DemandTec TradePoint Network™, DemandTec customers
have collaborated online with over 3.25 million trade deals.
DemandTec Safe Harbor
This press release contains forward-looking statements regarding DemandTec’s
expectations, hopes, plans, intentions or strategies, including statements about
the benefits of DemandTec’s solutions. These forward-looking statements involve
risks and uncertainties, as well as assumptions that, if they do not fully
materialize or prove incorrect, could cause our results to differ materially
from those expressed or implied by such forward-looking statements. The risks
and uncertainties include those described in DemandTec’s documents filed with or
furnished to the Securities and Exchange Commission. All forward-looking
statements in this press release are based on information available to DemandTec
as of the date hereof, and DemandTec assumes no obligation to update these
forward-looking statements.

42



--------------------------------------------------------------------------------



 



(DEMANDTEC LOGO) [f56984f5698400.gif]   TGT 1006 SO 004

Media Contact:
Armen Najarian, DemandTec, Inc. (650) 645-7170 armen.najarian@demandtec.com
DemandTec Investor Contact:
Tim Shanahan, DemandTec, Inc.(650) 645-7103tim.shanahan@demandtec.com
DemandTec and the DemandTec logo are registered trademarks of DemandTec, Inc.
All other trademarks are the property of their respective owners.

43



--------------------------------------------------------------------------------



 



(DEMANDTEC LOGO) [f56984f5698400.gif]   TGT 1006 SO 004

Exhibit F

CUSTOMER CONTACT SHEET
CUSTOMER BUSINESS CONTACT:

         
Name:
       
 
 
 
   
Address:
       
 
 
 
   
 
       
 
 
 
   
Phone:
       
 
 
 
   
Fax:
       
 
 
 
   
Email:
       
 
 
 
   

INVOICE REQUIREMENTS:
Customer Purchase Order # Required? o Yes o No                  If “Yes”,
P.O.#:                            
                                                                       
Special Invoicing Requirements, if any: 
                                                                              
              
                                                                    

                  BILLING CONTACT (if different from Business Contact):  
ACCOUNTS PAYABLE CONTACT (if different):    
 
               
Name:
      Name:        
 
 
 
     
 
   
Address:
      Address:        
 
 
 
     
 
   
 
 
 
     
 
   
 
 
 
     
 
   
Phone:
      Phone:        
 
 
 
     
 
   
Fax:
      Fax:        
 
 
 
     
 
   
Email:
      Email:        
 
 
 
     
 
   

44